Citation Nr: 1544326	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to March 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and August 2013 rating decisions by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  A November 2013 Board decision, in pertinent part, remanded these matters for development of evidence and to ensure due process (and denied claims seeking increased ratings for lumbar spine DJD, cervical spine DJD and right upper extremity neuropathy which, consequently, are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In part the August 2013 Board remand ordered a VA examination to secure an advisory medical opinion regarding whether or not the Veteran's service connected low back disability caused or aggravated his claimed right knee disability.  On June 2014 VA examination, the examiner opined that it was less likely as not that the Veteran's right knee DJD was incurred in or caused by service, and stated that it was unrelated to his lumbar spine condition.  The opinion did not adequately address, as the Board's remand had specifically requested, whether the  service-connected lumbar spine disability had caused or aggravated the Veteran's right knee arthritis.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance.)

The issue of entitlement to a TDIU rating is inextricably intertwined with the claim seeking service connection for a right knee disability, and consideration of that matter must be deferred pending resolution of the service connection claim.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion regarding the etiology of his right knee DJD.  Upon review of the record the consulting physician should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's lumbar spine DJD caused or aggravated (permanently worsened the underlying disorder beyond any natural progression) his right knee disability.  If the low back disability is determined to not have caused, but to have aggravated, the right knee disability, the orthopedist should provide a further opinion quantifying, to the extent possible (if such is not possible there must be explanation why that is so) the degree of right knee disability that is due to such aggravation.  

All opinions must be accompanied by rationale that cites to clinical data and/or medical literature..

2.  The AOJ should then review the record and readjudicate the claims remaining on appeal (for a TDIU in light of the determination made on readjudication of the service connection claim).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

